DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “the information is received based on a first radio network temporary identifier (RNTI) or a second RNTI; the processor further configured to determine a parameter for the uplink transmission, wherein the processor determines the parameter from a first set of parameters on a condition that the information is received based on the first RNTI or from a second set of parameters on a condition that the information is received based on the second RNTI; 
Closest prior art Pelletier USPN 2012/0281566 discloses controlling connectivity to a network for intermittent data services are disclosed. A new dormant mode is defined such that a wireless transmit/receive unit (WTRU) may transition from a connected state or an idle state to the dormant mode based on triggering conditions. The WTRU may transition from a connected state or an idle state to a dormant mode if the characteristic or the priority of the data matches a characteristics or a priority for the dormant mode and operate using configuration which is different from configuration used for the connected state or the idle state. The WTRU in the dormant mode may perform a WTRU-controlled mobility procedure. The WTRU in the dormant mode may maintain a dedicated resource, such as a cell radio network temporary identity (C-RNTI), for receiving a unicast traffic from the network.
Further closest prior art Hammarwall USPN 2014/0177487 discloses method in a network node (301) for handling scheduling of a wireless device (305) in a communications network (300). The network node (301) is adapted to communicate wirelessly with the wireless device (305) over a radio channel (310). The network node (301) determines that a data transmission or data reception corresponding to a multi-TTI scheduling message previously transmitted to the wireless device (305) should be at least one of adjusted, interrupted and terminated. The network node (301) transmits, to the wireless device (305), information indicating that the data transmission or data reception corresponding to a previously transmitted multi-Transmission Time Interval, 
Therefore, in light of the applicant’s arguments of record and prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


November 3, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662